Case 2:18-cv-10407-AJT-RSW ECF No. 54 filed 01/24/20        PageID.853       Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 PAMELA SMOCK,                                Case No. 2:18-cv-10407 AJT APP

                    Plaintiff,                Hon. Arthur J. Tarnow
 vs
 MARK SCHLISSEL, REGENTS OF THE
 UNIVERSITY OF MICHIGAN, and ANDREW
 MARTIN, in their individual and
 official capacities,

                    Defendants.
                                             /
 DAVID A. NACHT P47034                  UNIVERSITY OF MICHIGAN
 ADAM M TAUB P78334                     OFFICE OF THE VICE PRESIDENT & GENERAL COUNSEL
 NACHTLAW, P.C.                         DAVID J. MASSON P37094
 Attorneys for Plaintiff                Attorney for Defendants
 101 N. Main Street, Suite 555          503 Thompson Street, Room 5010
 Ann Arbor, MI 48104                    Ann Arbor, MI 48109-1340
 (734) 663-7550                         (734) 764-0304
 dnacht@nachtlaw.com                    dmasson@umich.edu
 ataub@nachtlaw.com
                                                  /

                   ORDER OF DISMISSAL WITH PREJUDICE

      The parties having stipulated and agreed, and the Court being fully advised

in the premises;

      IT IS HEREBY ORDERED that the above matter is hereby DISMISSED

with prejudice and without costs or attorney fees payable to either party.


                                 s/Arthur J. Tarnow
Dated: January 24, 2020          United States District Court Judge
